Citation Nr: 0912591	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-42 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The appellant is the widow of the Veteran who served on 
active duty from July 1972 to February 1975.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2003 rating decision by the Waco Regional Office 
(RO).  In August 2005, the appellant testified at a 
videoconference hearing before the undersigned; a transcript 
of that hearing is of record.  In August 2006, the Board 
remanded the claims for further development.  


FINDINGS OF FACT

1.  The Veteran died in July 2004; the immediate cause of his 
death was laryngeal cancer; no underlying causes were listed 
on his death certificate.

2.  It is not shown that a delay in diagnosis or misdiagnosis 
of the Veteran's laryngeal cancer by the Houston VA Medical 
Center (VAMC) between 1999 and 2001 caused the Veteran's 
death; caused or aggravated the laryngeal cancer that caused 
his death; or contributed to cause, or hastened, his death.

3.  The Veteran's death was not the proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault, and is not the 
result of an event that was not reasonably foreseeable in 
furnishing such treatment.

4.  On her December 2004 Substantive Appeal and at her August 
2005 video hearing (prior to the promulgation of a decision 
in the appeal), the appellant expressed her intent to 
withdraw her appeal seeking service connection for the cause 
of the Veteran's death; there is no question of fact or law 
remaining before the Board in this matter.


CONCLUSIONS OF LAW

1.  DIC under 38 U.S.C.A. § 1151 is not warranted. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant are met; the Board has no further jurisdiction 
in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.201, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§  
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  It should inform the claimant of the information and 
evidence that VA will seek to provide and the information 
that the claimant is expected to provide.  Proper notice 
should also invite the claimant to provide any evidence in 
his or her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C.A. § 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In regards to the claim seeking service connection for the 
cause of the Veteran's death, given the Veteran's expression 
of intent to withdraw this claim, further discussion of the 
impact of the VCAA is not necessary.

In regards to the claim seeking DIC compensation under the 
provisions of 38 U.S.C.A. § 1151, the appellant was advised 
of VA's duties to notify and assist in the development of the 
claim.  While she did not receive complete notice prior to 
the initial rating decision, February 2004, and September 
2006 letters provided certain essential notice prior to the 
readjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The letters explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  She has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  The appellant has 
shown through testimony at an August 2005 video conference 
hearing and written statements that she had actual knowledge 
of the evidence needed to prove her claim.  In an October 
2006 statement, the appellant indicated that she had no other 
information or evidence to give to VA to substantiate her 
claim.  

In September 2006, the appellant was provided the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim). However, because the appellant's 
claim for entitlement to DIC benefits for the cause of the 
Veteran's death pursuant to the provisions of 38 U.S.C. § 
1151 is denied, matters concerning the disability and the 
effective date of an award do not arise here.

Finally, the Board notes that Veteran's service treatment 
records and all other pertinent available records have been 
obtained in this case.  The RO/Appeals Management Center 
secured three separate medical advisory opinions from two 
physicians and a physician assistant who each reviewed the 
Veteran's claims file and provided opinions.  The appellant 
has not identified any outstanding evidence, to include 
medical records that could be obtained to substantiate the 
denied claim.  The Board is also unaware of any such 
outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.

II.  DIC under 38 U.S.C.A. § 1151

A.  Factual Background

The Veteran died on July [redacted], 2003.  Laryngeal cancer was 
listed as the immediate cause of death.  No underlying causes 
were listed.  No autopsy was reported.

A review of the record shows that the Veteran was treated for 
a number of years at the Houston VAMC.  In 1997, the Veteran 
participated in a smoking cessation class.  In 1998, he was 
admitted for detox.  In March 2000, he was seen with 
complaints of respiratory problems.  It was noted that he was 
a heavy smoker and had chronic obstructive pulmonary disease 
(COPD).  In November 2000, he was seen with complaints of 
blood in his sputum, with no confirmed findings.  He 
subsequently had complaints of neck pain.  A cervical spine 
MRI revealed that he had degenerative disc disease at C4-5 
and C5-66.  A February 2001 record noted a history of smoking 
for 32 years and was currently smoking a pack of cigarettes a 
day.  He was seen in May 2001 with complaints of new onset of 
bloody sputum and difficulty swallowing.  The VA physician 
noted that the Veteran saw a private doctor in April 2001 and 
told the private doctor that he had problems swallowing pills 
and solids, and had hemoptysis for the past four months.  
Whereas, the Veteran told the VA doctor that he had these 
problems for 3 to 4 weeks and that the problems developed 
after he last saw the VA doctor in March 2001.  The private 
doctor recommended an esophagogram, but the Veteran did not 
have the funds for it.  The VA physician specifically noted 
that there was a discrepancy in the history given by the 
Veteran to the VA and private doctors.  An esophagogram and 
upper GI series were ordered.   

On June 2001 follow-up, it was noted that esophagogram, upper 
GI series, and x-rays were normal.  The VA physician reported 
that there was no evidence of any hemoptysis (bloody sputum) 
during the exam.  The physician also noted that the Veteran 
was going to be out of town for the next three weeks and that 
he should go to an ENT consult, then possibly a Pulmonary 
consult.  In September 2001, it was noted that the Veteran 
continued to have intermittent hemoptysis and had been seeing 
a private doctor.  On October 10, 2001, he was seen with a 
history of chronic hemoptysis and COPD/smoker.  He had 
complaints of increased cough with yellow/brownish/whitish 
phlegm with intermittent blood streaks.  He had some 
shortness of breath and wheezing that increased over the last 
couple of weeks.  He was told to follow up with primary care 
in the morning.  A chest x-ray was within normal limits.  On 
October 15, 2001, he called with complaints of shortness of 
breath.  He was instructed to go to the nearest emergency 
room or call 911, but he insisted on coming into VA's 
emergency room and was waiting for a ride.  He did not 
arrive.  In a follow-up call on October 17, 2001, he reported 
that he did not come in because he started to feel better.  

An unidentified private record dated in August 2001 noted 
that the Veteran had a knot in his lower anterior neck and 
hemoptysis for longer than a year.  It was noted that he 
underwent a barium swallow two months ago at VA that showed 
no abnormality.  He had trouble with dysphagia with solids 
and liquids on occasion.  He smoked a pack per day for 30 
years.  He experienced a lot of coughing for 5 years with 
brownish phlegm with blood.  It was noted that he had COPD 
and a VA physician told him he might have tuberculosis.  The 
impression was true voice cord polyps and hoarseness; 
hemoptysis with no signs of the source in the head or neck; 
and no evidence of neck mass.  It was recommended that he be 
referred to Pulmonology.   

On October 25, 2001, the Veteran presented to the 
Otolaryngology Clinic at Saint Joseph Medical Center with 
complaints of a two year history of off and on coughing, 
which had recently become bloody in the past several months.  
He also had increasing shortness of breath over the past two 
months.  He had stridorous breathing and some weight loss in 
the past two months.  An initial fiberoptic examination was 
suspicious for a lesion distal to the glottis, seen through 
the vocal cords.  Given his airway status, and the 
uncertainty of a possible mass beyond the level of the 
glottis, he was taken to the operating room for an awake 
tracheostomy under local.  On October 31, 2001, the Veteran 
underwent total laryngectomy, bilateral neck dissections, and 
parathyroid reimplantation.  Biopsies of a lesion were taken, 
which were later confirmed to be squamous cell carcinoma.  In 
December 2001, he developed some swelling in his left neck 
postoperatively.  He underwent an incision and drainage and 
cultures were positive for strep.  He was given intravenous 
antibiotics and oral Augmentin.  

Houston VAMC treatment records dated in 2003 showed that the 
cancer eventually metastasized to his chest, lung, and bones.  
The Veteran had only undergone 2 out of 4 cycles of 
chemotherapy after which he developed pneumonia /COPD 
exacerbation and required prolonged hospitalization.  He was 
in Kindred Hospital for some time and then discharged to a 
nursing home.  He subsequently went to VA's emergency room 
secondary to poor care received at the nursing home.  On July 
[redacted], 2003, the Veteran passed away.  

On July 2004 VA evaluation, the physician noted that the 
claims file was reviewed.  The physician noted that the 
Veteran was first seen in March 2000 for complaints of 
respiratory problems.  He was given routine medications that 
one would give to a heavy smoker that had COPD.  The first 
mention of blood in the sputum was in November 1990.  During 
that same month he had complaints of chronic neck pain.  
Apparently, the Veteran was seeing a private doctor in 
Houston and coming to VA to receive medications.  
Subsequently, he had complaints of blood in his sputum of at 
least 4 months duration and gave some indication that he had 
trouble swallowing.  Less than one month later, he was seen 
for continued coughing of blood.  The physician noted that 
had he seen the Veteran on the two occasions this complaint 
was made, he would have referred the Veteran to an ENT or 
Pulmonary consult.  VA did obtain chest x-rays, and these 
were read as normal.  Three months later, in September 2001, 
the Veteran had continued complaints of blood in the sputum, 
and it was noted that an ENT consult should be obtained, then 
a Pulmonary.  The physician noted the record was not clear as 
to whether an ENT or Pulmonary consult had been obtained.  In 
October 2001, the Veteran was seen in the emergency room with 
the same complaints.  A biopsy was performed at a private 
hospital and subglottic carcinoma was found.  The physician 
noted that this was a very hard diagnosis to make and was 
hidden in area that generally would not be seen unless a CT 
of the neck was accomplished.  The Veteran underwent a 
laryngectomy and bilateral neck resection in October/November 
2001 at a private hospital.  He returned to VA to pick up 
laryngectomy supplies.  The physician noted that there was no 
question that there was a delay in the diagnosis.  However, 
had ENT and/or Pulmonary consults been scheduled and the 
Veteran failed to keep his appointments, then this would 
place a new light on this review.  

In June 2007, a VA certified physician assistant (PA) 
reviewed the claims file, as well as CPRS medical records.  
The PA noted that the Veteran's immediate cause of death was 
laryngeal cancer with no other diagnosis mentioned.  The 
death certificate reported that it was unknown as to whether 
alcohol or tobacco contributed to his death.  The PA opined 
that it was at least as likely as not that VA hospital care, 
contributed in some portion to the Veteran's delay in his 
diagnosis of laryngeal cancer.  However, he or she was unable 
to state with any certainty without resorting in mere 
speculation, whether the care that the Veteran received at 
the VA Hospital would or would not have hastened or prevented 
the Veteran's death due to laryngeal cancer.  The PA noted 
that in May 1999, two years prior to his diagnosis during an 
urgent care visit, the Veteran had complained of problems 
with hemoptysis.  He reported pain on coughing which had been 
coming or going for three to four weeks, and had a speck of 
blood come up on several occasions.  He was diagnosed with 
acute bronchitis.  In November 2000, he was seen in 
Infectious Disease Department as he had a history of 
hepatitis C.  It was noted that he drank six cans of beer a 
day for the last 15 years and smoked for 30 years.  It was 
also noted that he had been coughing for at least two years 
and had occasional blood streaking and spotting.  He was 
recommended to attend Smoking Cessation Clinic and a chest x-
ray was written into the treatment plan (the results were not 
found in the CPRS medical records).  

Six months later, the Veteran presented to the VA clinic with 
difficulty swallowing pills and solids.  He reported 
hemoptysis (coughing up blood) for four months.  He saw a 
private doctor who ordered an esophagogram, but he did not 
have the funds for it.  VA ordered appropriate laboratories, 
chest-x-ray, esophagogram, and upper GI series as soon as 
possible and recommended a follow-up in two weeks.  When seen 
for follow up, all the Veteran's laboratory and esophagogram 
were found to be normal.  This was confirmed on June 17, 2007 
when the reviewing PA asked the Chief of Radiology to review 
the esophagogram and upper GI.  It was also determined that 
there was no diagnostic error with the upper GI.  After the 
upper GI was returned to normal, VA recommended an ENT 
consult for further evaluation, followed by a Pulmonary 
consult.  This was on June 5, 2001.  The reviewing PA found 
that a consult was submitted to ENT services and according to 
CPRS medical records; an appointment was made for August 3, 
2001, in which the Veteran did not keep the appointment.  The 
details were unknown.  He continued to have intermittent 
hemoptysis according to a September 2001 record.  He also had 
been seeing a private physician.  Subsequently, VA doctors 
determined that the Veteran should return to have a skin test 
(PPD) to check for tuberculosis, which was a condition that 
was known to cause hemoptysis.  He was given a diagnosis of 
chronic hemoptysis.  The Veteran's subsequent October 2001 
treatment was summarized.  

The PA noted that essentially there were events that occurred 
since the Veteran's first complaints of hemoptysis (coughing 
up blood).  The major symptoms of laryngeal cancer are 
dysphagia (difficulty swallowing), which he reported in May 
2001; hemoptysis, which he reported as early as 1999; and 
alcohol and tobacco use.  The PA found that the Veteran was 
at high risk for laryngeal cancer and had the signs; however, 
his treatment may have been complicated by the fact that he 
was also seeing a private physician intermittently with the 
VAMC.  Once it came to the attention of his VA primary care 
provider that he did have hemoptysis and difficultly 
swallowing, she ordered the appropriate labs.  When they 
returned normal, she followed up with and ENT consult, 
however, he did not present for further evaluation.  The PA 
restated that it was at least as likely as not that the 
Veteran's diagnosis of laryngeal cancer may have been delayed 
due to treatment at the VA facility.  However, the 
ramifications of a delay in diagnosis were unknown and would 
be purely speculative.  

In October 2008, a VA physician reviewed the claims file and 
found that he or she was not able to find any basis, 
whatsoever, that the VA hospital care, medical, or surgical 
treatment, or examination caused or hastened the Veteran's 
death due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault in the part 
of VA in furnishing the hospital care, medical, or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  

During her August 2005 Video conference hearing, the 
appellant indicated that she believed that VA misdiagnosed 
her husband that caused or contributed to his death.  The 
appellant indicated that in October 2001, the Veteran was 
treated in a VA emergency room for complaints of choking.  
She stated that VA believed that he had tuberculosis and sent 
him home.  He was instructed to return if the symptoms became 
worse.  She indicated that she prevented her husband from 
getting follow-up treatment at VA and wanted him an 
appointment outside of VA.  An appointment was scheduled at 
Saint Joseph Medical Center. 

B.  Criteria and Analysis

8 U.S.C.A. § 1151 provides generally that, when a Veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the Veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.

For purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility; and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the Veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith. 
38 C.F.R. § 3.358(c)(1)(2).  In addition, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the expressed or implied 
consent of the Veteran or, in appropriate cases, the 
Veteran's representative.  Id.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

In any case where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
Veteran cannot meet this burden simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The appellant claims that the Veteran's laryngeal cancer 
should have been diagnosed and treated earlier by VA.  The 
appellant also contends that treatment provided by the 
Houston VAMC between 1999 and 2001 was deficient because it 
misdiagnosed the Veteran with asthma, tuberculosis, 
bronchitis, and COPD as opposed to laryngeal cancer.  
Implicit in this contention is a claim that the failure to 
initially diagnose the Veteran's cancer in the course of VA 
treatment either led to a worsening of his cancer or caused 
his death.  However, the appellant has not claimed that VA 
treatment subsequent to the Veteran's diagnosis of laryngeal 
cancer in 2001 has been responsible for the worsening of his 
cancer or caused or hastened his death.

Here, the competent medical evidence of record demonstrates 
that the Veteran's VA treatment between 1999 and 2001 was not 
responsible for a worsening of his cancer and did not cause 
or hasten his death.

In July 2004, a VA physician opined that there was no 
question that there was a delay in the diagnosis provided by 
VA.  The physician added that, however, had ENT and/or 
Pulmonary consults been scheduled and the Veteran failed to 
keep these appointments, then this would put a new light on 
this opinion.  In June 2007, a VA physician assistant 
reported that an ENT appointment had, in fact, been scheduled 
in August 2001, but the Veteran did not keep it.  The PA 
found that although the Veteran was at high risk for 
laryngeal cancer and had the signs; his treatment by VA may 
have been complicated by the fact that he was seeing a 
private physician intermittently with VA treatment.  The 
Board notes that May 2001 VA treatment records specifically 
noted that there were discrepancies in the history of the 
symptoms the Veteran reported to VA and his private 
physician.  The PA reported that once, the symptoms became 
apparent to his primary care provider at VA, the appropriate 
labs were ordered.  She followed up with an ENT consult for 
which the Veteran did not present for further evaluation.  
Although the PA initially opined that it was at least as 
likely as not the diagnosis of laryngeal cancer may have been 
delayed due to treatment at the VA facility, the PA also 
stated that the ramifications of a delay were unknown and 
would be purely speculative.  The Board notes that even 
conceding that there was a delay in the Veteran's diagnosis 
laryngeal cancer, this still did not show that VA treatment 
was responsible for worsening of his cancer or causing or 
hastening his death.  The ramifications of such a delay were 
found to be speculative.  Service connection for the cause of 
the Veteran's death may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2008).  Furthermore, in October 2008, the VA 
physician specifically found that there was not any basis, 
whatsoever, that VA hospital care, medical or surgical 
treatment, or examination caused or hastened the Veteran's 
death due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault, or an event 
not reasonably foreseeable.  Overall, the medical evidence of 
record did not demonstrate or suggest that the Veteran's 
death was due to VA's carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault, or that residuals were not reasonably foreseeable.  
See 38 U.S.C.A. § 1151.

The Board understands the appellant's belief that a delay in 
diagnosis or a misdiagnosis of the Veteran's laryngeal cancer 
by the Houston VAMC either worsened the Veteran's cancer or 
caused or hastened his death.  However, the appellant is not 
a physician, and she is not qualified to express a medical 
opinion as to such a relationship. Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  There is no competent medical 
opinion that even suggests any such delay in a diagnosis 
worsened the cancer or caused or hastened the Veteran's 
death.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that there is a preponderance of 
the evidence against the claim.  There was no additional 
disability or death resulting from a delay in diagnosis or 
misdiagnosis of the Veteran's laryngeal cancer by the Houston 
VAMC between 1999 and 2001.



III.  Cause of Death

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

The Board notes that an October 2004 statement of the case 
(SOC) listed service connection for the cause of death and 
entitlement to DIC under 38 U.S.C.A. § 1151 as the two issues 
on appeal.  On her December 2004 Form 9, the Veteran checked 
the box that indicated that she wanted to appeal all of the 
issues listed on the SOC, however, in an attached statement 
she specifically stated that she disagreed with 38 C.F.R. 
§ 3.800 as stated on page 11 of the SOC and DIC under the 
provisions of 38 U.S.C.A. § 1151.  She did not state the she 
disagreed with the cause of death issue.  At her August 2005 
video conference hearing, the appellant was informed that the 
two issues certified on appeal were service connection for 
the cause of the Veteran's death and entitlement to DIC under 
38 U.S.C.A. § 1151.  She acknowledged that the records kept 
stating that the Veteran's death was not service-connected 
and specifically stated that she was appealing the case 
because she thought that he had been misdiagnosed and that 
would be covered under 38 U.S.C.A. § 1151.  She subsequently 
provided testimony that related only to the DIC under 
38 U.S.C.A. § 1151 claim.  Since she filed the Substantive 
Appeal that initially appeared to limit the appeal to one 
issue, evidence submitted by the appellant related only to 
her claim seeking entitlement to DIC under 38 U.S.C.A. 
§ 1151.  Therefore, the Board finds that through the December 
2004 statement attached to the appellant's Substantive Appeal 
and testimony provided by her at the August 2005 video 
conference hearing, the appellant has withdrawn her appeal 
seeking service connection for the cause of the Veteran's 
death.  Her intentions were further evidenced by evidence 
submitted by the appellant, in which the appellant only 
addressed the remaining issue on appeal and did not address 
service connection for the cause of the Veteran's death.  
Hence, there is no allegation of error of fact or law for 
appellate consideration on this claim.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in 
this matter.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 is denied.

The appeal seeking entitlement to service connection for the 
cause of the Veteran's death is dismissed.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


